16-07002-tmd Doc#148 Filed 06/30/21 Entered 06/30/21 11:01:35 Main Document Pg 1 of
                                         2


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                   MIDLAND DIVISION

  IN RE:
  ARABELLA PETROLEUM
     COMPANY, LLC,                                             CASE NO. 15-70098-RBK-11

         Debtor.                                               CHAPTER 11


  MORRIS D. WEISS, CHAPTER 11
    TRUSTEE FOR ARABELLA
    PETROLEUM COMPANY, LLC,
       Plaintiff

  V.                                                          ADV. NO. 16-07002-rbk

  ARABELLA EXPLORATION INC.,
  ARABELLA EXPLORATION LLC,
  ARABELLA OPERATING LLC,
  TRANS-TEXAS LAND & TITLE, LLC,
  PLATINUM PARTNERS CREDIT
    OPPORTUNITIES MASTER FUND LP,
  PLATINUM LONG TERM
    GROWTH VIII, LLC, and
  JASON HOISAGER, Individually,
       Defendants

                     UNOPPOSED MOTION TO SUBSTITUTE COUNSEL

         COMES NOW Defendant, Jason Hoisager, Individually, (collectively, "Defendant") and

  respectfully files this Unopposed Motion to Substitute Counsel (the "Motion") and requests that

  Robert A. Simon be substituted as Counsel of Record for Defendant in place of Joseph F.

  Postnikoff, Law Offices of Joseph Postnikoff, PLLC, State Bar No. 16168320, 702 Houston Street,

  Fort Worth, Texas 76102, ipostnikoff@postnikofflaw.com. Mr. Simon has already entered an

  appearance in this case. Mr. Simon is an attorney licensed to practice in the State of Texas and is

  admitted to practice in this District. This substitution of counsel will not delay the Defendant's

  UNOPPOSED MOTION TO SUBSTITUTE COUNSEL - PAGE 1
  DM# 531084 / 29557.02
16-07002-tmd Doc#148 Filed 06/30/21 Entered 06/30/21 11:01:35 Main Document Pg 2 of
                                         2


  readiness to meet any of the Court's deadlines in this Adversary Proceeding and will not prejudice

  any party. Joseph Postnikoff has consented to the substitution. I also conferred with counsel for

  Plaintiff through the undersigned Certificate of Conference. Plaintiff is not opposed to the Motion.

          Wherefore, Defendant requests that the Motion to Substitute Counsel be granted.

         June 30, 2021

                                                Respectfully submitted,

                                                WHITAKER CHALK SWINDLE & SCHWARTZ PLLC

                                               By: /s/ Rode/a Saftoa
                                               Robert A. Simon
                                               Texas Bar No. 18390000
                                               301 Commerce Street, Suite 3500
                                               Fort Worth, Texas 76107
                                               Telephone: (817) 878-0543
                                               Facsimile: (817) 878-0501
                                               rsimon@whitakerchalk.com
                                               ATTORNEYS FOR DEFENDANT
                                               JASON HOISAGER


                               CERTIFICATE OF CONFERENCE

          I hereby certify that on June 29, 2021, I conferred by telephone with Joseph F. Postnikoff,
  previous counsel for Defendant, regarding the proposed substitution counsel. He told me that he
  is not opposed. I further certify that, on June 29, 2021 I conferred by email with Mark C. Taylor,
  counsel for the Plaintiffs, regarding opposition to this Motion. Mr. Taylor informed me by email
  that he is not opposed to the Motion.
                                                 /s/ Rodezt    Siotoo
                                                 Robert A. Simon

                                  CERTIFICATE OF SERVICE

          I hereby certify that I serve a copy of the Motion upon all parties who received electronic
  notification through the Court's ECF System on this 30th day of June,2021.

                                               /s/ Rodert S'iotoo
                                               Robert A. Simon


  UNOPPOSED MOTION TO SUBSTITUTE COUNSEL - PAGE 2
  DM# 531084 / 29557.02
